Citation Nr: 1212983	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  11-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a soft tissue sarcoma, including as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969 and August 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in August 2011.  The record contains a transcript of that hearing.


FINDING OF FACT

The Veteran does not have a diagnosis of soft tissue sarcoma.


CONCLUSION OF LAW

The criteria for a grant of service connection for soft tissue sarcoma, including as due to exposure to herbicides, is denied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2009 and September 2010 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded a VA examination in October 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Merits of the claim

The Veteran contends that he is entitled to service connection for soft tissue sarcoma, including as due to exposure to herbicides.  Although the record shows the Veteran had service in Vietnam and was presumptively exposed to herbicides, the record does not contain a diagnosis of soft tissue sarcoma.  Therefore, the preponderance of the evidence is against the claim and the Veteran's claim is denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims that he developed soft tissue sarcoma, as due to herbicide exposure, to include Agent Orange. In certain cases, service connection can be presumed if a Veteran was exposed to an herbicide agent during active service. Presumptive service connection is warranted for soft-tissue sarcoma as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f). 

The Veteran served in the Republic of Vietnam from November 1969 through October 1970.  He is therefore presumed to have been exposed to herbicides.  

The Veteran's service treatment records are negative for any treatment for or diagnosis of soft tissue sarcoma, other cancers, or skin disorders.  His August 1973 discharge examination report did not show any abnormalities of the skin.

Post-service treatment records contained in the claims file reveal no diagnosis of any soft tissue sarcoma, or any other relevant skin cancer. Treatment records in May 2003 reflect a diagnosis of a lipoma on the Veteran's left breast. A surgical pathology report showed that a microscopic examination was performed and the diagnosis was lipoma. The Veteran's lipoma was excised and drained.   A September 2007 treatment record notes that the Veteran had a benign cyst removed from under his left breast.

The Veteran underwent a VA examination in October 2010.  The examiner noted that the Veteran had a benign breast nodule removed and aspirated in 2003.  In September 2010, a mass was removed from his left testicle and this was a spermatocele.  The Veteran has also been diagnosed with a benign subcutaneous lipoma on his back, but it has not been removed.  The examiner further noted that the Veteran had never been told of a cancerous growth, never saw oncology, and there was no record in the claims file of a soft tissue sarcoma.  Therefore, the examiner opined that the Veteran has neither a current diagnosis, nor a past history, of a soft tissue sarcoma.  

The Veteran appeared at a Board hearing in August 2011.  He testified that he was told that he was diagnosed with a soft tissue sarcoma under his breast.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997). It is well-settled that in order to be considered for service connection, a claimant must first have a disability. In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

The Board finds that the competent evidence of record reflects that the Veteran has not been diagnosed with soft tissue sarcoma. Thus, where medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection. In the instant case, the claim for service connection for soft tissue sarcoma must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection has not been met. 

Finally, as for any direct assertions by the Veteran that the Veteran has a current diagnosis of soft tissue sarcoma, such evidence provides no basis for allowance of the claim. In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  However, laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

In this case, a diagnosis of soft tissue sarcoma is within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As the Veteran is not shown to have the appropriate medical training and expertise, he is competent to render a competent diagnosis. See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen, 10 Vet. App. at 186   ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the Veteran's lay assertions in this regard have no probative value, when viewed together with the objective, contemporaneous medical records. 

The Board has also considered claims of service connection for other disorders encompassed by the claim, as per the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009). Id (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Specifically, the Board finds that service connection is not warranted for lipomas or other benign growths of the breast, testicle, and back. While the Board recognizes that the Veteran's physicians have noted that the Veteran has developed lipomas of the breast, testicle, and back, there is no competent evidence of record to suggest that these lipomas are related to service. The Veteran's service treatment records are silent for any skin problems, and his separation examination was normal. The first diagnosis of a lipoma of record occurred in 2003 - 30 years after separation. The passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  Further, the Board notes that two of the Veteran's lipomas have been removed with no residual problems and the third is small and painless. 

For the above reasons, the Veteran's claim for service connection for soft tissue sarcoma or other skin disorder is denied. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Service connection for soft tissue sarcoma is denied.



____________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


